Per Curiam:

If the defendant had succeeded in its attempt to prove the existence of an alley in the rear of the property so that the ingress and egress of the plaintiff were not cut off by the construction of the switch, and had further succeeded in proving that the switch as constructed was available for the use of the plaintiff’s property, its contentions would be sound and it would appear from the plaintiff’s own witnesses that the property was worth as much immediately after as it was before the tracks of the defendants were constructed., But there was a sharp controversy upon both of these propositions, and the verdict of the jury is against the defendant. Most of the other questions raised have been decided adversely to the defendant in Wichman v. Railway Co., 84 Kan. 889. We find no abuse of discretion in the manner in which the jury was selected.
The judgment is affirmed.